Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 4, 2014

                                     No. 04-14-00654-CV

                     IN THE INTEREST OF L.A.A., L.B.A., AND K.S.,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02644
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
         Appellee's motion for extension of time to file brief is hereby GRANTED. Appellee's
brief is deemed filed as of November 24, 2014.


       It is so ORDERED on December 4, 2014.

                                                   PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court